Citation Nr: 0423931	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a June 1997 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD.  The veteran's 
reopened claim was remanded to the RO for further development 
and for reconsideration on a de novo basis.  The RO completed 
the requested development and reconsideration of the 
veteran's claim and the case was forwarded to the Board.

In January 1999, the Board issued a decision denying service 
connection for PTSD.  The veteran appealed that decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  In 
an order dated in June 2003, the Court vacated the Board's 
January 1999 decision and remanded the case to the Board for 
further consideration.  Thereafter, the Board remanded the 
case to the RO for further action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished with respect to the issue 
decided herein.

2.  The veteran did not engage in combat, and the occurrence 
of any inservice stressor supporting the current diagnosis of 
PTSD is not established by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (1998); 38 C.F.R. § 3.304(f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that the veteran's claim was received prior 
to the enactment of the VCAA.  By letters dated in February 
2004 and a supplemental statement of the case issued in May 
2004, well after a rating action was promulgated, the RO 
provided notice to the veteran as required by the VCAA and 
the implementing regulations.  He was provided with notice of 
the appropriate law and regulations.  He was provided notice 
of the necessary evidence to submit, and notice of what 
evidence VA would secure.  In addition, although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He was given ample time to respond.  Therefore, to this 
extent, the Board is satisfied that the RO has complied with 
the notice requirements of the VCAA and the implementing 
regulations.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for 
service connection for PTSD on a de novo basis following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  There is no indication or reason 
to believe that its decision would have been different had 
the claim not been previously adjudicated.  Therefore, the 
Board is satisfied that the RO properly processed the appeal 
following provision of the required notice. 

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence or information that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this appeal.  On the contrary, 
his attorney has stated that the veteran had no additional 
argument or evidence to submit and requested that the file be 
immediate returned to the Board for a de novo review.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Evidentiary Background

The veteran's service personnel records and his certificate 
of discharge show that he served in Vietnam from November 
1969 to November 1970.  He served with Company A of the 20th 
Engineer Battalion.  He was not awarded any medals or 
decorations indicating exposure to combat.  His military 
occupational specialty (MOS) was cook.  Service medical 
records are silent for any complaint, finding or diagnosis of 
PTSD.  

From December 1982 to January 1983, the veteran was 
hospitalized at a private medical facility with symptoms of 
ideas of reference, hypochondriasis, and problems with 
depression and insomnia.  It was noted that the veteran had 
been seen on one occasion about 10 years ago, but had not 
been admitted for treatment at that time.  The diagnosis was 
dysthymic disorder in a schizoid personality.  

In March 1983, the veteran was afforded a VA psychiatric 
examination.  He reported being depressed, worried, weak, and 
tired.  He reported a military history that included service 
in Vietnam for 11 months as a cook with no involvement in 
direct combat.  Dysthymic disorder, by history, with 
predominant gastrointestinal components, was diagnosed.  

In a statement received by the RO in April 1983, the veteran 
reported that he got very sick just before leaving Vietnam.  
He reported vomiting, nervousness, and stomach problems.  
However, he did not tell anyone about his complaints.  He 
continued to have stomach problems and nerve problems for 
years.  In 1972, he had a nervous breakdown and went to the 
hospital.  He was told that he had a problem with his liver.  
He received subsequent treatment for his nerves.  

By rating action in April 1983, the RO denied service 
connection for dysthymic disorder.  

From April 1983 to June 1983, the veteran received inpatient 
treatment at a private hospital with complaints of depression 
that had not responded to medication.  He was vegetative and 
unable to function.  He ate poorly and had crying spells.  He 
was tired, listless, and anorexic.  He had poor 
concentration, anxiety, and indecisiveness.  The assessment 
was major depression, recurrent without psychosis.  In July 
1983, the veteran was noted to be anxious with a tremulous 
voice.  The assessment was acute anxiety attack.  

In October 1983, the veteran was admitted to a private 
medical facility for treatment of depression and an acute 
anxiety attack.  

A November 1989 VA outpatient mental hygiene clinic record 
indicates that the veteran reported chronic depression and 
low energy since 1973.  He reported being unable to work full 
time since 1973.  He reported irritability, decreased 
concentration, nervousness, and some obsessive compulsive 
disorder.  While the veteran served in the Army in Vietnam 
from 1969 to 1970, the veteran reported that he was not in 
combat.  The impression was rule out dysthymic disorder, rule 
out personality disorder, and rule out obsessive compulsive 
disorder.  The veteran was subsequently admitted to a VA 
hospital.   The November 1989 hospital discharge summary 
indicates that the veteran was diagnosed with dysthymia.  

Subsequent outpatient treatment record show that the veteran 
was diagnosed with dysthymia and a major depressive disorder.  

In August 1994, the veteran filed a claim for service 
connection for PTSD.  

The veteran received inpatient psychiatric treatment at a VA 
Medical Center (VAMC) from August 1994 to September 1994 
after presenting to the emergency room with complaints of 
depression and suicidal ideation.  He reported being 
depressed since 1970 shortly after leaving Vietnam.  He had 
thoughts of killing himself with a gun.  He had decreased 
sleep, decreased concentration and memory, decreased 
appetite, and recurrent headaches.  He reported feelings of 
guilt concerning his experiences during the war and reported 
being disturbed by intrusive remembrances of atrocities he 
witnessed during his tour of duty.  He reported auditory 
hallucinations described as hearing sounds reminiscent of 
sounds heard during his Vietnam service.  PTSD was diagnosed. 

A September 1994 VA Social Work Service assessment indicates 
that the veteran reported that the was assigned to Pleiku 
with the 20th Engineering Battalion as a cook; however, after 
3 months he transferred to "Camp Anara" where he spent two 
weeks working on roads and bridges and performing guard duty.  
He was next assigned to An Khe were he continued to work on 
roads and bridges and perform guard duty.  He reported that 
while serving at An Khe, he observed many atrocities 
including entire villages being taken out and shot, women and 
girls being raped, many of his friends being wounded and 
killed, and seeing many wounded U.S. soldiers screaming for 
help.  He also observed many U.S. soldiers killing their own 
officers because they were "leading them to die."  He saw 
U.S. soldiers cut off fingers of the enemy and saving them in 
a bag.  He reported sniper fire when working around roads.  
According to the veteran, he killed a sniper.  Three weeks 
later he shot a Vietcong who tried to stop a grader.  After 
six months at An Khe, he returned to Pleiku and cooked until 
returning to the U.S. 

Subsequent VA outpatient treatment records show treatment for 
PTSD.  

The veteran submitted several lay statements from 
acquaintances, dated in September 1994.  His acquaintances 
reported that he had changed during his military service and 
was nervous and depressed after returning form Vietnam.  He 
did not want to attend church and would not spend time with 
his family or friends.  

The veteran underwent a VA psychological evaluation in 
October 1994.  It was noted that he was being referred for 
biofeedback to reduce muscle tension.  He complained of 
anxiety, fatigue, PTSD symptoms, anhedonia, and depression.  
The veteran reported that while his MOS was cook, he did 
little of that and saw combat in Vietnam.  According to the 
veteran, he worked as a guard for an engineering company that 
built roads and bridges in Vietnam.  He stated that he once 
found a man with "flesh cut off of his thigh."  The company 
later found and killed a Vietcong who had the man's flesh in 
hiss pack.  PTSD was assessed.

In a statement dated in October 1994, the veteran asserted 
that, although his MOS was cook, he did little cooking and 
worked on the front lines as an engineer building roads.  In 
January 1995, he reported problems with intruding memories 
and nightmares.  

He was again hospitalized in January 1995 for treatment of 
PTSD.  He was noted to be depressed with a suicidal ideation.  

In conjunction with his claim, the veteran was afforded a VA 
PTSD examination in March 1995.  The examiner reviewed the 
veteran's medical records and claims folder in conjunction 
with the examination.  The veteran reported that he served 
with the 20th Engineers in the areas of Pleiku and Ah Khe.  
He was required to work on occasional guard duty.  The 
veteran was diagnosed with chronic dysthymia and a history of 
PTSD.  The examiner noted that examination yielded 
principally symptoms of depressive illness.  His 
symptomatology was "not significant for post-traumatic 
stress disorder" and was more suggestive of a chronic 
dysthymic condition coupled with a significant personality 
disorder.  

By rating action in April 1995, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's previously disallowed claim for service connection 
for a nervous condition, to include PTSD.  

In October 1996 the veteran submitted a statement of the 
stressors he experienced in Vietnam.  He reported that his 
camp (Camp Enari) was subjected to mortar fire almost nightly 
in March 1970.  He also reported that he was scared by sniper 
fire when his unit was at Ah Khe.

A list of the veteran's stressors was sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification in October 1997.  In April 1998, USASCRUR 
supplied copies of Operational Reports - Lessons Learned (OR-
LLs) submitted by the veteran's battalion for the period that 
the veteran was in Vietnam.  These records reveal that the 
Weigt-Davis compound received mortar fire in August 1970, but 
do not indicate that the veteran's company was located at 
Weigt-Davis at that time.  On the contrary, the OR-LLs 
reflect that the veteran's unit, Alpha Company, remained at 
Camp Wilson and at Ban Me Thout during the time of the mortar 
attack.  The remainder of the records do not reveal any 
mortar or sniper fire experienced by the veteran's battalion.  
USASCRUR stated that after an extensive research of available 
U.S. Army combat unit records for the veteran's assigned unit 
and its higher headquarters, it was unable to verify the 
veteran's listed stressors.  USASCRUR further noted that 
while all U.S. installations in Vietnam were within enemy 
rocket range and most were within mortar range, it was not 
uncommon for a veteran to have served in Vietnam without 
having been rocketed or mortared during the time he served 
there.

In June 1998, the veteran was afforded a VA examination.  
After interviewing the veteran and reviewing the claims 
folder, the examiner diagnosed the veteran with obsessive-
compulsive disorder, dysthymia, and a personality disorder.  
It was noted that the veteran did not present in the manner 
in which one would expect to see someone with PTSD.  It was 
further noted that the veteran's primary diagnosis at the 
Mental Health Clinic was obsessive-compulsive disorder.  The 
examiner noted that the veteran did not have PTSD.  It was 
opined that the veteran's obsessive-compulsive disorder and 
borderline personality disorder did not arise from his 
military service.   

Subsequent VA medical records show outpatient treatment for a 
variety of disorders including PTSD.  

In April 2004, the veteran submitted a completed information 
form discussing his claimed in-service stressors.  He again 
asserted that in mid summer 1970 he was exposed to shelling 
at night while serving with the 20th Engineering Battalion 
working under the 937th Engineering Battalion. 

Legal Criteria:

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App.  
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides: 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:

The Board notes that throughout this appeal the veteran has 
asserted that he was involved in combat and shot and killed 
enemy combatants while serving on guard duty protecting his 
unit.  However, his service records do not show that he 
engaged in combat with the enemy in Vietnam and the veteran 
has no awards or decorations that would suggest that he 
engaged in combat with the enemy.  According to his DD Form 
214, he served in Southwest Asia as a cook.  His personnel 
records do not indicate participation in firefights with the 
enemy or was exposed to sniper fire, mortar attacks, or 
rocket attacks.  

This lack of combat is supported by VA medical evidence dated 
in the 1980s.  The May 1983 VA psychiatric examination report 
indicates that the veteran reported no involvement in direct 
combat.  Similarly, the report of a November 1989 VA 
outpatient treatment record indicates that the veteran 
reported that he was not involved in combat.  The Board finds 
that the veteran's statements in 1983 and 1989 concerning his 
lack of combat are more probative than his recent statements 
asserting combat during Vietnam as his earlier statements are 
consistent with the veteran's service personnel records and 
his MOS of cook and are closer in time to his military 
service.  Also, these statements were not made in conjunction 
with a claim for service connection for PTSD.  

Accordingly, the Board finds that neither service records nor 
the veteran's statements are sufficient to establish that the 
veteran participated in combat with the enemy.

Therefore, the Board must determine whether there is credible 
evidence that the veteran's claimed in-service stressors 
occurred.  In this regard, the veteran has been diagnosed 
with PTSD based on his alleged in-service experiences 
including exposure to mortar and rocket attacks and snipers 
and witnessing various atrocities.  

However, the only evidence contained in the claims folders in 
support of the veteran's alleged stressors are his assertions 
that the events occurred.  The RO sought verification of the 
veteran's stressors from USASCRUR.  USASCRUR noted that, 
after an extensive search of available Army combat unit 
records for the veteran's unit and it headquarters, it was 
unable to verify the veteran's listed stressors.  That is, 
there is no evidence of record to corroborate the veteran's 
alleged exposure to mortar attack, rocket attack, or sniper 
fire and witnessing various atrocities.  Similarly, while the 
veteran contends that his symptoms of PTSD began in Vietnam, 
service medical records document no psychiatric symptoms.  

The Board is aware that VA practitioners have attributed PTSD 
to the veteran's military service based on the occurrence of 
his alleged stressors.  However, credible supporting evidence 
of the actual occurrence of an inservice stressor cannot 
consist solely of after-the-fact medical nexus evidence and 
the veteran's testimony or statements alone are not 
sufficient to establish the in-service occurrence of his 
alleged stressors.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



